I agree that we should issue the writ, but am of the opinion that we should go further and declare the 1941 Act unconstitutional, and direct that the Senators from said district be nominated and elected by the voters of the four counties.
The reason for withholding relief in Jones v. Freeman, above, does not exist in the present proceeding. No confusion or injustice would result from requiring the primary election to be held as required by the Constitution. An examination of the senatorial districts in which nominating districts have been created discloses much disparity between the population of the districts, and this injustice would be remedied by enforcing the constitutional requirement. For instance, Canadian and Oklahoma counties constitute the 14th Senatorial District, and Canadian county, with a population of 27,329, nominates a Senator and Oklahoma county, with a population of 244,159, nominates a Senator. Pottawatomie and Lincoln counties constitute the 13th Senatorial District, and Pottawatomie county, with a population of 54,377, nominates a Senator and Lincoln county, with a population of 29,529, nominates a Senator. Garvin, McClain, and Cleveland counties constitute the 19th Senatorial District, and Garvin county, with a population of 31,150, nominates a Senator and McClain and Cleveland counties, *Page 147 
with a population of 46,933, nominate a Senator. Muskogee, Haskell, and McIntosh counties constitute the 27th Senatorial District, and Muskogee county, with a population of 65,914, nominates a Senator, and Haskell and McIntosh counties, with a population of 41,421, nominate a Senator. (The populations are according to the 1940 Federal Census.) If the constitutional requirement were enforced, each voter in the respective districts electing two Senators would have as much power in nominating and electing Senators as every other voter therein, and the discrimination in giving the voters of the nominating districts with the smaller populations from two to nine times as much power in nominating Senators would be discontinued.